MEMORANDUM OPINION
                                        No. 04-11-00568-CV

                                        Wences PIMENTEL,
                                            Appellant

                                                   v.

  CITY OF SAN ANTONIO, Texas, Individually and on Behalf of, The City of San Antonio
                   Dangerous Structure Determination Board,
                                   Appellee

                      From the 73rd Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2011-CI-06611
                         The Honorable Janet P. Littlejohn, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Steven C. Hilbig, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: November 2, 2011

DISMISSED

           Wences Pimentel filed a notice of appeal from the trial court’s judgment signed July 13,

2011. The record was due September 12, 2011, but was not filed. The District Clerk of Bexar

County filed a notification stating the clerk’s record would not be filed because appellant had not

paid or made arrangements to pay the clerk’s fee to prepare the record and is not entitled to

appeal without paying the fee. We therefore ordered appellant to provide written proof to this

court on or before October 3, 2011, that either (1) the clerk’s fee has been paid or arrangements
                                                                                     04-11-00568-CV


had been made to pay the clerk’s fee or (2) he is entitled to appeal without paying the clerk’s fee.

We advised appellant that his appeal would be dismissed if he failed to comply with our order.

See TEX. R. APP. P. 37.3(b); 42.3(c). On appellant’s motion, we extended his deadline until

October 6, 2011. Pimentel has not filed the proof required by our order.

       We therefore order this appeal dismissed.



                                                             PER CURIAM




                                                -2-